Title: To John Adams from Jonathan Dickinson Sergeant, 13 August 1776
From: Sergeant, Jonathan Dickinson
To: Adams, John


      
       Dear Sir
       Princeton 13. Aug: 1776
      
      Inclosed is a rough Sketch of a plan, which, for ought I know, may be about as wise as an hundred others, that have made their Appearance in this World. I had Thoughts of giving it my last Hand and printing it; but determined first to inclose it for your perusal. If you should think it of any Importance please to return it cum Notis; or else, if You find Leisure and Inclination You may finish it for me, in which Case “e’en what You’d have it make it.” However I rather apprehend it to be heretical: if so commit it to the Flames, or deal with it in what other Manner You think best; only I except to Tarring and Feathering, for the poor thing is no Tory.
      This is the Day of our general Election, for which Reason our worshipful Convention have adjourned, after ordering out Half the Men of New Jersey besides the 5,500 before ordered. As I have the Misfortune to be a Lawyer I have thought it not best to risque my Reputation by setting up, as we phrase it; which, that You may understand it, is to carry a Man all round a County like a Show, that People may see how they like him, and according As they like his Appearance, or find Faith to believe the several Lies of the Election, vote for him or against him. We have been wormed out of the plan of voting by Ballot, thro’ one dirty Artifice or other; and I am resolved never again to set up; tho I once submitted to it at the last Election.
      
      I have therefore stayed at home and amused myself with the Scheme of a Negroe Battalion.
      A few Weeks, perhaps a few Days will in a great Measure decide our Fate. I wish our Preparations were a few Months more forward; but—
      Can You satisfy my Curiosity by informing me the Reason of the New Englandmen’s Backwardness this Campaign? My best Compliments to my old Friends. Adieu Yr. most hble Servt.
      
       Jona D Sergeant
      
     